cmr

Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Udodi : CIVIL ACTION

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel! for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

Stern, et. al.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. (Lp

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. (Ly)

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. Cy

(d} Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos. (Ly

(e) Special Management — Cases that do not fall into tracks (a) through (d)} that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases. (Lp
(f} Standard Management - Cases that do not fall into any one of the other tracks. (DY)
MAY
Date Deputy Clerk Attorney for
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
Case 2:19-cv-02409-CMR_ Document 1 Filed 05/31/19 Page 2 of 10
UNITED STATES DISTRICT COURT

 

 

C r\ u FOR THE EASTERN DISTRICT OF PENNSYLVANIA i 9 9 & 6 9
DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment fo the appropriate calendar)
Address of Plaintiff 18 Fairmount Drive, Columbus, NJ 08022
Address of Defendant:
Chester

Piace of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

 

Case Number: Judge: Date Terminated: |

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. 1s this case related to property included in an earlier numbered suit pending or within one year Yes [| nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [] No [ |
pending or within one year previously terminated action in this court?

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No [|
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No [|
case filed by the same individual?

I certify that, to my knowledge, the within case [1] is / [1] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pate: 00/31/2019 At May

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl 1. Indemnity Contract, Marine Contract, and AH Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury LC] 3. Assault, Defamation
Cl 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury
LC] 6. Labor-Management Relations [J] 6. Other Personal Injury (Please specify}:
Cl 7. Civil Rights L] 7. Products Liability
CJ) 8. Habeas Corpus [] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases 9. All other Diversity Cases

10. Social Security Review Cases (Please specify): Other Personal Injury
(] 11. All other Federal Question Cases

(Please specify):

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # fif applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38.

 

 

 

Civ, 609 (3/2018)
Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 3 of 10

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NKIRUKA G, UDODI,
18 Fairmount Drive
Columbus, New Jersey 08022

Plaintiff, CIVIL IN
aint NO. Ap gp 9 4 0 9

 

Vv.
JURY TRIAL DEMANDED
Everett Stern and Tactical Rabbit, Inc.,
890 S. Matlack Street, Suite 460
West Chester, PA 19382
Defendants.
COMPLAINT

1. This is a complaint against Everett Stern and his company, Tactical Rabbit for a
host of wrongs they perpetrated against this Plaintiff which will be enumerated below along with
the request for appropriate equitable reliefs, compensatory and exemplary damages against them.

PARTIES

2. Nkiruka G. Udodi (hereinafter, Plaintiff) is a Citizen and resident of the State of
New Jersey with contact address as follows: 18 Fairmount Drive, Columbus, New Jersey 08022.
Everett Stern and Tactical Rabbit (hereinafter, Defendants) by the virtue of the mailing address
they provided this Plaintiff during their transactions leading to this controversy, are citizens and
residents of the State of Pennsylvania with contact address as follows: 890 8. Matlack Street,
Suite 460, West Chester, PA 19382.

JURISDICTION OF THIS COURT
3. This Court has jurisdiction pursuant to Title 28 U.S.C., § 1332 (diversity of

Citizenship) and pendent jurisdiction.

 

 

 
Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 4 of 10

PERTINENT FACTS OF THE CASE

4. On April 25, 2018, Plaintiff contacted the defendants and requested their services
to help Plaintiff clear the name of her son who had been accused of a HIB (Harassment,
Intimidation and Bullying) law violations in school. Plaintiff's son complemented a fellow
student for “looking like Donald Trump,” which the school authorities somehow saw as
harassment or bullying of the white school mate.

5. The Defendants had numerous communications with Plaintiff which included
countless guarantees of how they would not just help clear Plaintiff’s son’s name of the HIB
violation adjudication, but that they would take the matter public and expose the school that
erroneously found such a HIB violation as having been ill-motivated by race bias.

6. Plaintiff and her son are black.

7. For their alleged services (which listed intended services such as, 1, HUMINT
intelligence operation, 2. Due Diligence, 3. Background Checks, 4. Legal Research, 5. Appeal
Letter, 6. Possible Official Complaint - Depending on Appeal, 7. Intelligence Report / New
Ready Report, 8. PR campaign, 9. Everett Stern Personally Advocates for Case) they charged
and collected the sum of Eight Thousand ($8,000) Dollars from Plaintiff.

8. Ultimately Defendants wrote what is captioned “Appeal Letter,” which was
addressed to the New Jersey Commissioner of Education and the Mansfield School District, in
Burlington County, New Jersey.

9. In this alleged appeal letter, Defendants rambled on and on about just some of the
facts Plaintiff shared with them pertaining to the HIB adjudication. For the most part, the so-
called appeal letter was incoherent, childish, unprofessional, and realistically quite adverse to

Plaintiffs interest in the matter. Plaintiff advised the defendants that her son did not commit any

 

 

 
Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 5 of 10

HIB as was charged and adjudged, yet in the so-called “appeal letter,” Defendants stated that
Plaintiff's son was being bullied so he had no choice but to return the aggression. This was a
clearly false assertion that belongs to the defendants’ mind,

10. The alleged appeal letter actually admitted the charges Plaintiff's son was
fighting, against the facts supplied to the defendants by Plaintiff, and sang the word “Nigger,” alli
over the letter as if the writer (Mr. Stern) had yearned to replete his writings with it. N-word
would have sufficed to convey the same message.

11. When Plaintiff expressed her dissatisfaction about the letter and its hostility
towards Plaintiff, and her disappointment with the defendants for submitting the very bad letter
to the school district without letting her review it first as was agreed upon, and when Plaintilf
refused to sign waivers that Defendants wanted Plaintiff to sign, all against her and her son’s
interest, Defendants notified Plaintiff that she would need to hire a real attorney, and that they
are withdrawing from the matter.

12. Thereafter, Defendants (specifically, Mr. Everett Stern) tried to intimidate the
Plaintiff by declaring that Plaintiff, a young medical practitioner with a doctorate degree, is
unstable.

13, When all these facts are put together, it would become clear that the defendants did
not have the wherewithal, legally, historically, strategically, morally, and the intention, to help
this Plaintiff and her son. Defendant was all along, out to defraud Plaintiff out of money, which
he succeeded in doing in the tune of Eight Thousand ($8,000) Dollars, and in the process
emotionally tortured this young single black woman.

14. Ofall the lists of services Defendants claimed to render (eight in total), they only

ended up doing one, #5 on the list, “the appeal letter,” and even that, they presented a totally

 
Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 6 of 10

opposite of what Plaintiff wanted. They submitted a hostile argument against the Plaintiff and in
favor of the opposing party to Plaintiff's case in the school district.

15. Accordingly, not only did the defendants not earn any of the seven out of eight
bullet points they promised to undertake, which means they have not earned seven thousand of
the eight thousand dollars charged and collected, but the one they worked on, they worked on it
as if working for the opposition. So instead of counting that as an earning, it should be a reverse
earning. They should have been collecting it from the School district and not this Plaintiff.

16. Being aware of their overall malfeasance in this matter, the defendants unsolicited,
offered to refund Plaintiff the sum of Three Thousand ($3,000) Dollars. The refund talks have
not taken place to date.

FIRST CAUSE OF ACTION
(BREACH OF CONTRACT)

17. Plaintiff hired the defendants to appeal the adverse finding of HIB against
Plaintiff's son, and specifically advised the defendants that whatever would be submitted on
behalf of Plaintiff must be shown to her to first review.

18. Not only did Defendants fail to first show Plaintiff the appeal letter before
submission, they argued clearly against the Plaintiff.

19. This is a clear breach of the agreement the Plaintiff reached with the defendants
on how to carry out the services for Plaintiff.

SECOND CAUSE OF ACTION
(FRAUD)

20. Defendants promised to render eight different services for the quoted amount of

Eight Thousand ($8,000) Dollars, but ended up rendering only one of the listed services, and

 
Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 7 of 10

even at that, argued clearly against the stated interest of Plaintiff, and never intended of helping
Plaintiff at all, only to defraud her out of her money with false promises.
21. Because Defendants never intended on helping the Plaintiff's cause, and because the

defendants indeed went against Plaintiff’s interests, they have clearly defrauded Plaintiff.

THIRD CAUSE OF ACTION
(DEFAMATION OF CHARACTER; LIBEL)

22. Defendants in reaction to Plaintiff's concerns that They were not legally and
materially equipped to help her with her legal issues with the school district, prepared a letter,
calling Plaintiff unstable.

23. Defendants published the letter through the world wide web, and on occasions
advised Plaintiff that his letters are usually written and published on behalf of the company,
Tactical Rabbit, and also that the company always enjoy the second-read of their attorneys. So,
the letter that branded Plaintiff unstable was seen and read by many in the third-party category.
Furthermore, friends and family of Plaintiff have clear unabashed access to Plaintiff's lap top
and they all read defendants libelous letter.

24. In the days, weeks and months following this libelous letter, Plaintiff had noticed
how strange her family and friends who had read that libelous letter had been behaving around
her with much distrust and apprehension about serious life matters.

25, Plaintiff, however, is not unstable, and defendants did not proffer any factual or
scientific proof that she is indeed unstable. As such, the libelous piece is a falsehood, thus a
clear defamation of her character, especially for a medical professional with the lives of others in

her hands.

 
Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 8 of 10

REQUEST FOR RELIEF

26. For breach of contract, Plaintiff request first, the return of all the money she wired
to the defendants in the sum of Eight Thousand ($8,000) Dollars, and also for arguing against
Plaintiff's position and not letting the Plaintiff first review the submitted so-called “appeal
letter,” Plaintiff requests the sum of One hundred Thousand ($100,000) Dollars in punitive

damages, all for a total of One hundred and Eight Thousand ($108,000) Dollars.

27. For the fraud perpetrated by the defendants, Plaintiff requests compensatory

damages in the amount of One hundred Thousand ($100,000) Dollars.

28. For the Defamation of character, Plaintiff requests the sum of One Million

($1,000,000) Dollars in both exemplary and compensatory damages.

WHEREFORE, for all the foregoing, Plaintiff respectfully prays.

Una. hol, Submitted:

Nkiruka G. Udodi
Plaintiff, Pro Se

Dated: 5/28 | 14

 
Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 9 of 10
ee

AC 440 (Rev, 12/09} Summons in a Civil Action

an

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania

 

Plain 19 2409

Vv. Civil Action No.

EVERETT STERN AND TACTICAL RABBIT, INC.,

 

Deferidant

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after se:vice of this summons on you (not counting the day you received it) -—- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a\(2) or (3}— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must fife your answer or motion with the court.

CLERK OF COURT

Date:

 

 

 

Signature of Clerk or Deputy Clerk
Case 2:19-cv-02409-CMR Document1 Filed 05/31/19 Page 10 of 10

AO 440 (Rey. 12/09} Summons in a Civil Action (Page 2}

Crvil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (0)

This summons for (name of individual and title, if any)

 

was received by me on (date)

O | personally served the summons on the individual at (place)

 

on (date) sor

 

1 | left the summons at the individual’s residence or usual place of abode with frame)

, a person of suitable age and discretion who resides there,

 

On {date} , and mailed a copy to the individual’s last known address; or

O I served the summons on fname of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

On (date) 5 or
| returned the summons unexecuted because ,or
Pl Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 

 
